United States Court of Appeals
                                                                     Fifth Circuit
                                                                    F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                    January 10, 2007
                          FOR THE FIFTH CIRCUIT
                          _____________________                  Charles R. Fulbruge III
                                                                         Clerk
                               No. 06-51125
                          _____________________

UNITED STATES OF AMERICA
                   Plaintiff - Appellee
    v.
JESUS MIGUEL ANGEL-SALAZAR also known as, Jesus Miguel
Salazar
                   Defendant - Appellant

                         ---------------------
         Appeal from the United States District Court for the
                  Western District of Texas, El Paso
                              (06-CR-801)
                         ---------------------
Before SMITH, WIENER and OWEN, Circuit Judges.

PER CURIAM:*


      IT   IS   ORDERED   that   the   Appellant’s   unopposed     motion    to

vacate sentence of the district court is GRANTED.



      IT IS FURTHER ORDERED that the Appellant’s unopposed motion

to remand case for resentencing is GRANTED.



      IT IS FURTHER ORDERED that the Appellant’s unopposed motion

to issue the mandate forthwith is DENIED as unnecessary.



*
 Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.